Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2021

                                      No. 04-21-00206-CV

                                 CR+ ENTERPRISES, INC.,
                                        Appellant

                                                v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for Morgan Stanley ABS
   Capital I Inc. Trust 2006-NC4, Mortgage Pass-Through Certificates, Series 2006-NC4,
                                        Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19332
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        When we granted Appellee’s first motion for an extension of time to file the brief, we set
the brief due on November 12, 2021. See TEX. R. APP. P. 38.6(b), (d). Before the once-extended
due date, Appellee filed an unopposed second motion for a 14-day extension of time to file the
brief.
       Appellee’s motion is GRANTED. Appellee’s brief is due on November 29, 2021.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court